Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are the current claims hereby under examination. 
Claim Objections
Claims 9 and 26 are objected to because of the following informalities. The phrase “the blade has a distal edge that is one of flat and curved” is confusing. The phrase may be interpreted with “one” referring back to the object of the blade, but it may also be interpreted to limit the succeeding phrase “flat and curved” to mean that the blade is only either flat or curved. It is recommended to change the phrasing of the claims to something along the lines of “the blade has a distal edge that is flat and curved.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the monitoring unit" in the 5th paragraph.  There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention of any monitoring unit in the claim. It is unclear which or what monitoring unit is being referenced in th paragraph, therefore making it indefinite. It is recommended that the language is changed to “a monitoring unit.”
Claim 13 cites “wherein none of the electrodes is an EMG electrode.” However, no definition is provided of what an EMG electrode is. There are many types of electrodes that may be used in an EMG, for example, surface and needle electrodes, making the term “EMG electrode” undefined. The limitation fails to inform a person of ordinary skill in the art with reasonable certainty of the metes and bounds of what distinguishes an EMG electrode from a non-EMG electrode. Therefore, the definition of a non-EMG electrode is undefined as it is unclear what art would infringe on that element of the claim. For examination purposes, because it is unclear what is meant by “am EMG electrode,” an interpretation of the claim limitation is unable to be made, and the claim cannot be further examined. Clarification via clearer claim wording is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 10-13, 15-19, 22, 23, 27, 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets the subject matter eligibility test for products and processes for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) 
Step 1
Applicant’s claims 1-5, 10-12, 15-19, 22, 23, 27, 28 are directed toward methods. Therefore, it can be seen that they fall within one of the four statutory categories of invention. However, claims 1-5, 10-12, 15-19, 22, 23, 27, 28 do not meet the subject matter eligibility test for products and processes.
Step 2A Prong 1
With regard to the first prong of step 2A, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The applicant’s independent claim 1 is directed toward the abstract idea of analyzing and comparing data, which comprises a mental process that can be practicably performed in the human mind. While the claims recite that the method is directed toward “determining… a first transit time, based on the first time and the second time,” and “determining… a second transit time, based on the third time and the fourth time,” and determining “if the second transit time is greater than the first transit time by more than a predetermined threshold,” these are analyses that could be done in a person’s mind. Given that the data points are provided to a person, the 
Dependent claims 2-5 do not incorporate any additional mental processes not mentioned in the independent claim 1. 
The applicant’s independent claim 10 is directed toward the abstract idea of analyzing and comparing data, which comprises a mental process that can be practicably performed in the human mind. The claims recite that the method is directed toward “determining… a first transit time, based on the first time and the second time,” and “determining… a second transit time, based on the third time and the fourth time,” and “determining… a difference between the first transit time and the second transit time.” These are analyses that could be done in a person’s mind as explained above in claim 1. 
Dependent claims 11, 16-19, 22, 23, 27, and 28 do not incorporate any additional mental processes not mentioned in the independent claim 10.
Dependent claim 12 further incorporates the mental process of determining “if the second transit time is greater than the first transit time by more than a predetermined threshold.” This analysis is something that could be performed in the mind as explained above in claim 1.

Step 2A Prong 2
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

In regards to independent claim 1, the only elements mentioned that are not mental processes are “positioning, by an operator, the stimulating electrode and sensing electrode in proximity to a nerve of a patient,” “applying, by the stimulating electrode, a first electrical stimulus at a first time,” “receiving, by the sensing electrode, the first electrical stimulus at a second time,” “applying, by the stimulating electrode, a second electrical stimulus at a third time to the nerve,” “receiving, by the sensing electrode, the second electrical stimulus at a fourth time,” and “notifying, by the monitoring unit, an operator.” However, these elements do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. The use of stimulating and sensing electrodes does not result in an improvement in the functioning of the system. The limitations are not implemented in a particular machine or manufacture. While the method is used with a surgical device, and claims notifying an operator as a result of the analysis done in the method, the claim does not describe any resulting effects a particular treatment or prophylaxis for a disease or medical condition. The elements not part of a mental process are only being used to apply and collect an electrical signal, which is within the standard function of electrodes, and to process these signals, which is a mental function that can be performed in a person’s head, as discussed above. Therefore, these elements do not comprise a practical application of the judicial exception of a mental process discussed above in step 2A prong 1. Additionally, these limitations fall within the list of examples in which a judicial exception has not been integrated into a 
Dependent claim 2 further incorporates “the stimulating electrode and sensing electrode of the surgical device being electrically connected to and in communication with an electrical power source for producing and communicating an electrical current to the stimulating electrode contact,” and “a monitoring unit for receiving and processing signals from the sensing electrode contact, the monitoring unit having a processor, a memory, and instructions stored within the memory.” The system of electrodes and a power source is a standard configuration and use of those elements. The integration of a power source does not affect or improve the functioning of the analyzing and processing unit. The integration of a monitoring unit to receive and process electrical signals with a processor, memory, and instructions simply recites the standard structure and functions of a computer system without contributing any additional improvements or functions thereof. As all limitations in this claim that are not mental processes fall within the description of a conventional computer system, these elements do not comprise a practical application of the judicial exception of a mental process discussed above in step 2A prong 1. Additionally, these limitations fall within the list of examples in which a judicial exception has not been integrated into a practical application as the claim “merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.”
Dependent claim 3 further incorporates the limitation that “one or both of the stimulating and sensing electrodes is bipolar.” However, this limitation only functions to redefine the above mentioned electrodes which have been determined to not comprise a practical application of the judicial exception above. 

In regards to independent claim 10, the only elements mentioned that are not mental processes are “positioning, by an operator, the stimulating electrode and sensing electrode in proximity to a nerve of a patient,” “applying, by the stimulating electrode, a first electrical stimulus at a first time,” “receiving, by the sensing electrode, the first electrical stimulus at a second time,” “applying, by the stimulating electrode, a second electrical stimulus at a third time to the nerve,” and “receiving, by the sensing electrode, the second electrical stimulus at a fourth time.” However, these limitations do not constitute a practical application of a judicial exception as described in claim 1 above. 
Dependent claim 11 only further integrates standard electrode and computer processing elements. These do not constitute a practical application of a judicial exception as discussed above in claim 2. 
Dependent claim 12 further integrates the notification of an operator if a certain condition is met. However, the generation of a notification does not constitute a practical application of a judicial exception as discussed above in claim 1. 
Dependent claim 15 further integrates the application and receipt of another electrical stimulus. However, this standard use of electrodes still does not comprise a practical application of the judicial exception as explained in claim 10 above. 
Dependent claim 16 further specifies that “one or both of the stimulating and sensing electrodes is bipolar.” However, this limitation only functions to redefine the above mentioned 
Dependent claims 17-19, and 22 only provide further description of the patient and environment on who the method is being used, but do not constitute integration of a judicial exception. The method effectively remains the use of standard electrodes and computer processing to analyze signals.   
Dependent claim 23 further describes the configuration of the elements being used in the method, but does not affect the functionality of the rest of the elements in the system. The use of electrodes does not constitute a practical integration of a judicial exception as discussed above.
Dependent claims 27 and 28 only provide further limitations on the electrical stimulus, but do not lead to any significant improvement or change in functionality of the computer system or electrodes over that when standardly used. 
Step 2B
With regard to step 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or 
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The applicants’ claims do not recite additional elements that provide significantly more than the recited judicial exception. 

Claims 1-5, 10-12, 15-19, 22, 23, 27, 28 recite the use of a monitoring unit to perform analyses on the data collected by the electrodes. This is a well-understood, routine and conventional use of a computer system (Fallahlalehzari; Page 22, paragraph 1; Fig. 1.1).
Claims 1-9 and 12 recite the notification of an operator when the difference between two signal times is larger than a preset threshold. The information provided about the alarm signal is insufficient to qualify as significantly more, as there is no information about what actions are taken as a result of the notification. Thus, the limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Claims 2 and 11 recite the integration of a power source for the electrodes and a processor, a memory and instructions for the monitoring unit. The use of a power source for electrodes is well-understood, routine and conventional (Fallahlalehzari, An EMG-based patient monitoring system using Zynq SoC device; Page 28, 3.3.2; Fig. 3.15, Memory unit; Page 12, Level 1 cache). Additionally, the use of a processor, a memory, and instructions to analyze signals from electrodes is well-understood, routine and conventional (Fallahlalehzari; Page 2, paragraph 1).
Claims 3 and 16 recite bipolar sensing and stimulating electrodes which is well-understood, routine and conventional (Fallahlalehzari; Page 22, paragraph 1). 
Claims 4 and 17 recite the placement of electrodes near a site of paralysis which is well-understood, routine and conventional (Liu, Current Issues in Spinal Anesthesia; Transient Neurologic Symptoms, Paragraph 3).

Claim 15 recites applying and receiving additional electrical signals which remains within the well-understood, routine, and conventional use of electrodes as discussed above.
Claims 22 recites the use of electrodes during a minimally invasive spinal surgery, which is well-understood, routine and conventional (Gonzalez, Intraoperative neurophysiological monitoring during spine surgery: a review; Intraoperative neurophysiological monitoring during spine surgery: a review; Minimally Invasive Spine Surgery, paragraph 3).
Claim 23 recites the integration of electrodes into a surgical device which is well-understood, routine and conventional (Cordero, Electrosurgical units – how they work and how to use them safely; Paragraphs 1-2).
Claim 27 recites the electrical stimulus duration of 0.05-0.3ms which is well-understood, routine and conventional (Szlavik, The effect of stimulus current pulse width on nerve fiber size recruitment patterns; Page 2, paragraph 3) (Doucet, Neuromuscular Electrical Stimulation for Skeletal Muscle Function; Pulse Width/Duration, paragraph 3).
Claim 28 recites the electrical stimulus strength of 0.1mA-5mA which is well-understood, routine and conventional (Zundert, Electrical Nerve Stimulators and Localization of Peripheral Nerves; paragraph 3).
Thus, since claims 1-5, 10-13, 15-19, 22, 23, 27, 28 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corbett (WO 2013067018 A2), hereinafter Corbett.
Regarding claim 10, Corbett teaches “a surgical system kit is described,” (Abstract) and “one advantage of such monitoring, by way of example only, is that the conduction of the nerve may be monitored during the procedure to determine whether the neurophysiology and/or function of the nerve changes (for the better or worse) as the result of the particular surgical procedure. For example, it may be observed that the nerve conduction increases as the result of the operation, indicating that the previously inhibited nerve has been positively affected by the operation,” ([0085]). This reads on a method for monitoring nerve tissue status during a surgical procedure using a monitoring system.
Corbett also teaches “the surgical access instrument has a body with a proximal end, and a distal end, two or more electrodes on the distal end at fixed locations and spaced apart a known the monitoring system including a first surgical device having a stimulating electrode and a sensing electrode integral thereto, the surgical device configured such that the stimulating electrode and the sensing electrode are electrically isolated from each other through the body of the surgical device. 
	Corbett also teaches “NCV may involve the stimulation of peripheral nerves using surface electrodes placed along a nerve path within a patient. In particular, stimulating and recording electrodes may be placed along the nerve path, in addition to a ground electrode placed nearby. The recording electrode, placed along the nerve path, may be placed on the nerve path as it leads proximally away from a limb,” ([0060]) and “initially, the surgical method branches to the preop and preparation section 202 in which the peripheral nerve stimulation electrodes 19, the motor evoked potential stimulator 23, the EMG electrodes 34, the anode electrode 35 and the common electrode 37 are placed onto the patient,” ([0101]; Fig. 17A, block 210). This reads on positioning, by an operator, the stimulating electrode and sensing electrode in proximity to a nerve of a patient.
	Corbett also teaches “the nerve conduction velocity test is implemented by attaching surface electrodes on the skin over nerves at various locations. Each surface electrode gives off a applying, by the stimulating electrode, a first electrical stimulus at a first time; receiving, by the sensing electrode, the first electrical stimulus at a second time; determining, by the monitoring unit, a first transit time, based on the first time and the second time. 
	Corbett also teaches “the nerve conduction velocity test is implemented by attaching surface electrodes on the skin over nerves at various locations. Each surface electrode gives off a very mild electrical impulse, which stimulates the nerve. The nerve's resulting electrical activity is thereafter recorded by the other electrodes. The distance between electrodes and the time it takes for electrical impulses to travel between electrodes is used to determine the speed of the nerve signals,” ([0059]) and “once the retractor is secured, the surgeon expands the retractor as indicated at block 266 and then the surgeon system 10 records baselines of the neural monitoring modalities such as SSEP, MEP and NCV at a block 268 and then displays the neural monitoring modalities onto the touchscreen display 36,” ([0108]; Fig. 17D, block 268). This reads on applying, by the stimulating electrode, a second electrical stimulus at a third time to the nerve; receiving, by the sensing electrode, the second electrical stimulus at a fourth time; determining, by the monitoring unit, a second transit time, based on the third time and the fourth time.
determining, by the monitoring unit, a difference between the first transit time and the second transit time.
Regarding claim 16, Corbett teaches the method of claim 10 as discussed above.
Corbett also teaches “The stimulation and recording can be conducted in a bipolar configuration or a monopolar configuration,” ([0017]). This reads on wherein one or both of the stimulating and sensing electrodes is bipolar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (WO 2013067018 A2).
Regarding claim 1, Corbett teaches “a surgical system kit is described,” (Abstract) and “one advantage of such monitoring, by way of example only, is that the conduction of the nerve may be monitored during the procedure to determine whether the neurophysiology and/or function of the nerve changes (for the better or worse) as the result of the particular surgical procedure. For example, it may be observed that the nerve conduction increases as the result of the operation, indicating that the previously inhibited nerve has been positively affected by the operation,” ([0085]). This reads on a method for monitoring nerve tissue status during a surgical procedure using a monitoring system.
Corbett also teaches “the surgical access instrument has a body with a proximal end, and a distal end, two or more electrodes on the distal end at fixed locations and spaced apart a known distance. The control unit is configured to send a signal to the peripheral electrode, receive information indicative of a neural response from at least one electrode of the surgical access instrument,” (Abstract) and “the nerve conduction velocity test is implemented by attaching surface electrodes on the skin over nerves at various locations. Each surface electrode gives off a very mild electrical impulse, which stimulates the nerve. The nerve's resulting electrical activity is thereafter recorded by the other electrodes. The distance between electrodes and the time it takes for electrical impulses to travel between electrodes is used to determine the speed of the nerve signals,” ([0059]). This reads on the monitoring system including a surgical device having a stimulating electrode and a sensing electrode integral thereto, the surgical device configured such that the stimulating electrode and the sensing electrode are electrically isolated from each other through the body of the surgical device. 
	Corbett also teaches “NCV may involve the stimulation of peripheral nerves using surface electrodes placed along a nerve path within a patient. In particular, stimulating and recording electrodes may be placed along the nerve path, in addition to a ground electrode placed nearby. The recording electrode, placed along the nerve path, may be placed on the nerve path as it leads proximally away from a limb,” ([0060]) and “initially, the surgical method branches to the preop and preparation section 202 in which the peripheral nerve stimulation electrodes 19, the motor evoked potential stimulator 23, the EMG electrodes 34, the anode electrode 35 and the common electrode 37 are placed onto the patient,” ([0101]; Fig. 17A, block 210). This reads on positioning, by an operator, the stimulating electrode and sensing electrode in proximity to a nerve of a patient.
	Corbett also teaches “the nerve conduction velocity test is implemented by attaching surface electrodes on the skin over nerves at various locations. Each surface electrode gives off a very mild electrical impulse, which stimulates the nerve. The nerve's resulting electrical activity is thereafter recorded by the other electrodes. The distance between electrodes and the time it takes for electrical impulses to travel between electrodes is used to determine the speed of the nerve signals,” ([0059]) and “the surgeon system 10 records baselines of the neural monitoring modalities such as SSEP, MEP and NCV as indicated by block 262,” ([0108]; Fig. 17C, block 262). This reads on applying, by the stimulating electrode, a first electrical stimulus at a first time; receiving, by the sensing electrode, the first electrical stimulus at a second time; determining, by the monitoring unit, a first transit time, based on the first time and the second time. 
	Corbett also teaches “the nerve conduction velocity test is implemented by attaching surface electrodes on the skin over nerves at various locations. Each surface electrode gives off a very mild electrical impulse, which stimulates the nerve. The nerve's resulting electrical activity is thereafter recorded by the other electrodes. The distance between electrodes and the time it takes for electrical impulses to travel between electrodes is used to determine the speed of the nerve signals,” ([0059]) and “once the retractor is secured, the surgeon expands the retractor as indicated at block 266 and then the surgeon system 10 records baselines of the neural monitoring modalities such as SSEP, MEP and NCV at a block 268 and then displays the neural monitoring modalities onto the touchscreen display 36,” ([0108]; Fig. 17D, block 268). This reads on applying, by the stimulating electrode, a second electrical stimulus at a third time to the nerve; receiving, by the sensing electrode, the second electrical stimulus at a fourth time; determining, by the monitoring unit, a second transit time, based on the third time and the fourth time.
	Corbett also teaches “It may be necessary to record baseline data as NCV measurements are patient specific due to changes in patient height, weight, age, etc… If any significant NCV change is presented, the NCV change may indicate temporary nerve impairment that may be alleviated by repositioning of the surgical access instrument impinging the nerve during surgery,” ([0062]). This reads on determining, by the monitoring unit, a difference between the first transit time and the second transit time.
	The claim limitation notifying, by the monitoring unit, an operator if the second transit time is greater than the first transit time by more than a predetermined threshold notifying, by the monitoring unit, an operator if the second transit time is greater than the first transit time by more than a predetermined threshold
Regarding claim 3, Corbett teaches “The stimulation and recording can be conducted in a bipolar configuration or a monopolar configuration. In a bipolar configuration, the electrodes 306a and 306b are arranged to create the stimulation zone by at least one of the electrodes 306a and 306b applying the physical agent to the segment 313 of the nerve, while another one of the electrodes 306a and 306b is used to receive electrical signals indicative of a neural response to the physical agent to produce NCV measurements,” ([0117]). This reads on wherein one or both of the stimulating and sensing electrodes is bipolar. 
Regarding claim 4, Corbett teaches “The information elicited by the response can include, for example, the proximity of a nerve to a surgical access instrument or other device, the direction of a nerve relative to the placement of a surgical access instrument or other device, nerve pathology assessments such as the health or functional state of the nerve, or even the state of anesthesia that the patient is experiencing at the time of the application of the physical agent,” ([0039]). This reads on wherein the patient is under general or localized paralysis at a location in proximity to the stimulating electrode.
Regarding claim 5, Corbett teaches “It will be understood that the NCV measurements may also be used for the saphenous, genitofemoral, or any other nerve pertinent to a surgical procedure. The body 301 of the surgical access instrument 300 may be placed into tissue, such as a psoas muscle 312, proximate to the nerve 310, such as the peroneal nerve fibers. The one or more peripheral nerve electrodes 299 may have been placed a predetermined distance from the surgical target site 309 and the body 301 of the surgical access instrument 300 along the nerve path 314 formed by the nerve 310, such as the peroneal nerve. The ground electrode 308 may be placed between the surgical access instrument 300 and the one or more peripheral nerve electrodes 299, but is preferably less than 12 inches from the surgical target site 298,” ([0115]). wherein the stimulating electrode and sensing electrode are positioned in proximity to a surgical target within a surgical site and in direct contact with soft tissue adjacent to the surgical target.
Regarding claim 6, Corbett teaches “The surgeon system 10 records baselines of the neural monitoring modalities such as SSEP, MEP and NCV as indicated by block 262. The baselines of the neural monitoring modalities are provided on the touchscreen display 36 and the surgeon determines whether the patient's nerve health is acceptable at a block 264. If not, the method branches to the block 260 where the surgeon removes the retractor and then replaces the retractor within the patient. Once a suitable position for the retractor is located, the retractor is preferably secured in this position with a retractor clamp connected to the table, for example. Once the retractor is secured, the surgeon expands the retractor as indicated at block 266 and then the surgeon system 10 records baselines of the neural monitoring modalities such as SSEP, MEP and NCV at a block 268 and then displays the neural monitoring modalities onto the touchscreen display 36. The surgeon again verifies that the patient's nerve health is acceptable in a block 270 to complete the dissection and access section 204,” ([0108]). In Figure 17C-17D, blocks 260-270, it can be seen how the information of the difference between first NVC reading (block 262) and the second NCV reading (block 268) leads to a decision (block 270) that impacts the adjustment of surgical device (block 266). This reads on removing or adjusting the position of one or more surgical implants or devices, based on the difference between the first transit time and the second transit time.
Regarding claim 7, Corbett teaches “The nerve root retractor 30 may comprise any number of suitable devices capable of maintaining contact with a nerve or nerve root. The nerve root retractor 30 may be dimensioned in any number of different fashions, including having a wherein the surgical device includes a surgical retractor.
Claims 2, 11, 12, 14, 15, 17-24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (WO 2013067018 A2) as applied to claims 1 and 10 above and further in view of Fagin (US 20120123292 A1), hereinafter referred to as Fagin.
Regarding claims 2 and 11, Corbett teaches the method of claim 1 and the method of claim 10 as discussed above.
Corbett fails to teach the stimulating electrode and sensing electrode of the surgical device being electrically connected to and in communication with an electrical power source for producing and communicating an electrical current to the stimulating electrode contact, and a monitoring unit for receiving and processing signals from the sensing electrode contact, the monitoring unit having a processor, a memory, and instructions stored within the memory.
However, Fagin teaches “A bipolar power supply (119) is in operable communication with a switch, which is in operable communication with the analyzer, the bipolar power supply and the bipolar instrument to thereby permit an operator of the system to selectively alternate use of the bipolar instrument between use as a surgical instrument and use as an exploratory probe,” ([0017]; Fig. 11, bipolar power supply 119), “Analyzer 18 interfaces with an exploratory probe the stimulating electrode and sensing electrode of the surgical device being electrically connected to and in communication with an electrical power source for producing and communicating an electrical current to the stimulating electrode contact. 
Fagin also teaches “the electrode probes 160 of the electrode probe delivery device 110 are in operable communication with an optional amplifier 115, which is in turn in operable communication with an electromyography recording/monitoring unit, i.e., analyzer 118,” ([0046]; Fig. 11, analyzer 118). It is standard for EMG monitoring units to be equipped with a processor (Fallahlalehzari, An EMG-based patient monitoring system using Zynq SoC device; Page 28, 3.3.2), a memory (Fallahlalehzari; Fig. 3.15, Memory unit), and instructions within the stored memory (Fallahlalehzari; Page 12, Level 1 cache). Therefore, this reads on the stimulating electrode and sensing electrode of the surgical device being electrically connected to and in communication with… a monitoring unit for receiving and processing signals from the sensing electrode contact, the monitoring unit having a processor, a memory, and instructions stored within the memory.
Corbett and Fagin are considered to be analogous to the claimed invention because they are in the same field of recording nerve electrical signals through the use of electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Corbett to incorporate the teachings of Fagin and have the stimulating electrode and sensing electrode of the surgical device being electrically connected to and in communication with an electrical power source for producing and communicating an electrical current to the stimulating electrode contact, and a monitoring unit for receiving and processing signals from the sensing electrode contact, the monitoring unit having a processor, a memory, and instructions stored within the memory. Doing so “permit[s] an operator of the system to selectively alternate use of the bipolar instrument between use as a surgical instrument and use as an exploratory probe,” (Fagin, [0017]) and “so that electrical signals, such as voltage and current levels, detected at each electrode probe 16 are communicated to analyzer 18,” (Fagin, [0032]). 
Regarding claim 12, Corbett in view of Fagin teaches the method of claim 11, as discussed above.
Corbett also teaches “The all-or-nothing criterion may be the most widely cited and used method, given the inherent variability of signals in MEP monitoring. Based on this approach, a complete loss of the MEP signal from a preliminary baseline recording is indicative of a clinically significant event. A modification of the all-or-nothing approach involves measuring the notifying, by the monitoring unit, an operator if the second transit time is greater than the first transit time by more than a predetermined threshold as it would be obvious to use a threshold to determine notification of the operator during measurement of neuron conduction velocity just as it was used during other measurement methods in the same apparatus. 
Regarding claim 14, Corbett in view of Fagin teaches the method of claim 12 as discussed above.
Corbett also teaches “The surgeon system 10 records baselines of the neural monitoring modalities such as SSEP, MEP and NCV as indicated by block 262. The baselines of the neural monitoring modalities are provided on the touchscreen display 36 and the surgeon determines whether the patient's nerve health is acceptable at a block 264. If not, the method branches to the block 260 where the surgeon removes the retractor and then replaces the retractor within the patient. Once a suitable position for the retractor is located, the retractor is preferably secured in this position with a retractor clamp connected to the table, for example. Once the retractor is secured, the surgeon expands the retractor as indicated at block 266 and then the surgeon system removing or adjusting the position of one or more surgical implants or devices, based on the difference between the first transit time and the second transit time.
Regarding claim 15, Corbett teaches “The surgeon then places a trial spacer between the end plates as indicated by block 278, verifies the position of the trial spacer utilizing a fluoroscope for example and then obtains responses from the neural monitoring modalities such as SSEP, MEP and NCV as indicated by block 280. With respect to NCV, the responses of a segment of a nerve can be monitored with a surgical access instrument described in detail below with reference to Figures 18-20, or between an electrode at the surgical target site and another electrode away from the surgical target site. The waveforms of the neural monitoring modalities are displayed on the touchscreen display 36 and the surgeon verifies that the patient's nerve health is acceptable at a block 282. If not, the method 200 branches to the block 278 where the surgeon will then replace or move the trial spacer. Once the trial spacer is properly positioned and the patient's nerve health is determined to be acceptable, then the trial spacer is removed and a graft is placed between the patient's end plates at a block 284. The current status of the neural monitoring modalities is displayed on the touchscreen display 36 at a block 286 and the surgeon verifies that the patient's nerve health is within acceptable predetermined ranges at a block 288.” determining a new baseline transit time by, applying a new first electrical stimulus at a new first time; receiving, by the sensing electrode, the first electrical stimulus at a new second time; determining, by the monitoring unit, a new first transit time, based on the new first time and the new second time.
Regarding claim 17, Corbett in view of Fagin teaches the method of claim 11 as discussed above.
Corbett also teaches “The information elicited by the response can include, for example, the proximity of a nerve to a surgical access instrument or other device, the direction of a nerve relative to the placement of a surgical access instrument or other device, nerve pathology assessments such as the health or functional state of the nerve, or even the state of anesthesia that the patient is experiencing at the time of the application of the physical agent,” ([0039]) and “NCV may also be used to verify a nerve's health if the desired outcome is to relieve a pinched nerve via decompression or surgical intervention. Further, NCV measurements may not be affected by general anesthesia and neuromuscular blocking agents, as opposed to EMG which may not be possible with complete neuromuscular blocking,” ([0061]). This reads on wherein the patient is under general or localized paralysis at a location in proximity to the stimulating electrode.
Regarding claim 18, Corbett teaches “The information elicited by the response can include, for example, the proximity of a nerve to a surgical access instrument or other device, the direction of a nerve relative to the placement of a surgical access instrument or other device, wherein the stimulating electrode and sensing electrode are positioned in proximity to a surgical target within a surgical site and in direct contact with soft tissue adjacent to the surgical target.
Regarding claim 19, Corbett in view of Fagin teaches the method of claim 18, as discussed above.
Corbett also teaches “The information elicited by the response can include, for example, the proximity of a nerve to a surgical access instrument or other device, the direction of a nerve relative to the placement of a surgical access instrument or other device, nerve pathology assessments such as the health or functional state of the nerve, or even the state of anesthesia that the patient is experiencing at the time of the application of the physical agent,” ([0039]) and “NCV may also be used to verify a nerve's health if the desired outcome is to relieve a pinched nerve via decompression or surgical intervention. Further, NCV measurements may not be affected by general anesthesia and neuromuscular blocking agents, as opposed to EMG which may not be possible with complete neuromuscular blocking,” ([0061]). This reads on wherein the stimulating electrode is positioned in proximity to a surgical target within a surgical site that is in the spine and in direct contact with soft tissue adjacent the surgical target, and wherein the sensing electrode is positioned in proximity to soft tissue that is downstream from the stimulating electrode and adjacent one of a muscle innervated by a nerve in the soft tissue adjacent the surgical site, and a nerve in the soft tissue adjacent the surgical site.
Regarding claim 20, Corbett teaches “The nerve root retractor 30 may comprise any number of suitable devices capable of maintaining contact with a nerve or nerve root. The nerve root retractor 30 may be dimensioned in any number of different fashions, including having a generally curved distal region (shown as a side view in FIG. 1 to illustrate the concave region where the nerve will be positioned while retracted), and of sufficient dimension (width and/or length) and rigidity to maintain the retracted nerve in a desired position during surgery. The nerve root retractor 30 may also be equipped with a handle 31 having one or more buttons for selectively applying the electrical stimulation to the stimulation electrode(s) at the end of the nerve root retractor 30,” ([0085]; Fig. 1, nerve root retractor 30). This reads on wherein the first surgical device includes a surgical retractor.
Regarding claim 21, Corbett teaches “the surgical access instrument 300 is provided with two leads 307a and 307b. The surgical access instrument 300 may be in the form of a probe, dilator, retractor, or any other suitable medical instrument, for example, so long as the surgical access instrument 300 is configured to be placed in the surgical target site 298 and at least one electrode 306 is positioned on or near the distal end 304 for contacting tissue that may contain one or more nerves. The surgical system 10 may also be provided with a ground electrode 308 to facilitate production of NCV measurements, as will be further discussed below,” ([0112]; Fig. 18 and 19, surgical access probe 300). This reads on wherein the second surgical device includes a surgical probe.
Regarding claim 22, Corbett teaches “The presently disclosed and claimed inventive concept(s), process(es), methodology(ies) and/or outcome(s) disclosed herein are generally wherein the surgical procedure includes minimally invasive spinal surgery
Regarding claim 23, Corbett teaches “To produce NCV measurements in relation to the surgical target site 298, one of the surgical accessories 20 (shown in Figure 1 , for example) may include a surgical access instrument 300 and/or at least one peripheral electrode 299 positioned away from the surgical target site and on a nerve path of a nerve. The surgical access instrument 300 has one or more bodies 301 (with one body 301 being shown and discussed herein by way of example) having a proximal end 302, a distal end 304, and one or more electrodes 306 on the body 301 near the distal end 304. Two electrodes 306a and 306b are shown in Figure 18 by way of example. The surgical access instrument 300 is also preferably provided with a lead 307 for each electrode 306 so that each electrode 306 can be independently connected to a suitable source of a physical agent, such as a port on the patient module 14. In the example shown, the surgical access instrument 300 is provided with two leads 307a and 307b. The surgical access instrument 300 may be in the form of a probe, dilator, retractor, or any other suitable medical instrument, for example, so long as the surgical access instrument 300 is configured to be placed in the surgical target site 298 and at least one electrode 306 is positioned on or near the distal end 304 for contacting tissue that may contain one or more nerves. The surgical system 10 may also be provided with a ground electrode 308 to facilitate production of NCV measurements, as will be further discussed below,” ([0112]; Fig. 19, surgical access instrument 300, electrodes 306 a-b) and “Figure 20 shows another embodiment of a surgical access instrument 300a constructed in accordance with the present disclosure. The surgical access instrument 300a may be identical in construction and function as the surgical access instrument 300 describes above, with the exception that the surgical access instrument 300a is provided with more than two electrodes 320. In the example shown, the surgical access instrument is provided with four electrodes 320a, 320b, 320c and 320d that are arranged in a grid formation. However, more electrodes 320 can be wherein the stimulating electrode is integrated with the first surgical device.
Regarding claim 24, Corbett in view of Fagin teaches the method of claim 23 as discussed above.
Corbett also teaches “The nerve root retractor 30 may comprise any number of suitable devices capable of maintaining contact with a nerve or nerve root. The nerve root retractor 30 may be dimensioned in any number of different fashions, including having a generally curved distal region (shown as a side view in FIG. 1 to illustrate the concave region where the nerve will be positioned while retracted), and of sufficient dimension (width and/or length) and rigidity to maintain the retracted nerve in a desired position during surgery. The nerve root retractor 30 may also be equipped with a handle 31 having one or more buttons for selectively applying the electrical stimulation to the stimulation electrode(s) at the end of the nerve root retractor 30,” ([0085]; Fig. 1, nerve root retractor 30). This reads on wherein the first surgical device includes a surgical retractor.
Regarding claim 27, Corbett fails to teach wherein the electrical stimulus duration is between about 0.05 milliseconds and 0.3 milliseconds.
wherein the electrical stimulus duration is between about 0.05 milliseconds and 0.3 milliseconds. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Corbett to incorporate the teachings of Fagin and have the electrical stimulus duration between about 0.05 milliseconds and 0.3 milliseconds. Doing so is necessary because “Equipment limitations precluded empirical investigation of extremely narrow pulse widths shorter than 50 µs because current levels would be required that exceeded the legal and equipment limitations imposed on human investigations,” (Szlavik, The effect of stimulus current pulse width on nerve fiber size recruitment patterns; Page 2, paragraph 3) and “a greater recruitment ratio within muscle fascicles can possibly increase performance time; therefore, pulse width can be increased to potentially recruit more fibers in the surrounding area as fatigue ensues. Recent work comparing 50, 200, 500, and 1000µs pulse widths when 20 Hz stimulation was delivered to the soleus muscle found that the wider pulse widths produced stronger contractions of plantarflexion and additionally augmented overall contractile properties [37]. In addition, longer pulse durations will typically penetrate more deeply into subcutaneous tissues, so these widths should be used when trying to impact secondary tissue layers [26],” (Doucet, 
Regarding claim 28, Corbett fails to teach wherein the electrical stimulus is between 0.1 milliamperes and 5 milliamperes.
However, Fagin teaches “When used as an exploratory probe, dual function probe 200 produces a constant current single pulse energy output variable between 0-15 mA,” ([0047]). As the specification defines “Unless otherwise indicated, all numbers expressing quantities, properties, and so forth as used in the specification, drawings and claims are to be understood as being modified in all instances by the term "about."” ([0052]), 0-15 mA is being interpreted to fall within the range of about 0.1 milliamperes to about 5 milliamperes. Therefore, this reads on wherein the electrical stimulus is between 0.1 milliamperes and 5 milliamperes.
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Corbett to incorporate the teachings of Fagin and have the electrical stimulus between 0.1 milliamperes and 5 milliamperes. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett as applied to claims 1 and 7 above and further in view of Vayser (US 20120116170 A1), hereinafter referred to as Vayser. 
Regarding claims 8, Corbett teaches the method of claim 7 as discussed above. 
Corbett teaches “The nerve root retractor 30 may comprise any number of suitable devices capable of maintaining contact with a nerve or nerve root. The nerve root retractor 30 may be dimensioned in any number of different fashions, including having a generally curved distal region (shown as a side view in FIG. 1 to illustrate the concave region where the nerve will be positioned while retracted), and of sufficient dimension (width and/or length) and rigidity to maintain the retracted nerve in a desired position during surgery. The nerve root retractor 30 may also be equipped with a handle 31 having one or more buttons for selectively applying the electrical stimulation to the stimulation electrode(s) at the end of the nerve root retractor 30,” ([0085]; Fig. 1, nerve root retractor 30). This reads on wherein the surgical retractor includes… each lateral edge comprising one of the two sensors, the blade forming the non-electrically conductive bridge element. 
Corbett fails to teach wherein the surgical retractor includes an elongate body having a distal tissue contacting end including a flared substantially planer blade. 

    PNG
    media_image1.png
    646
    711
    media_image1.png
    Greyscale

However, Vayser teaches “The retractor blade may comprise a substantially rectangular portion and a flared distal tip,” ([0010]) and shows in Figure 2A above portions of the retractor that are defined by the two lateral edges, with a flared section at the distal end, and where the blade is substantially planar. This reads on wherein the surgical retractor includes an elongate body having a distal tissue contacting end including a flared substantially planer blade defined by two lateral edges, each lateral edge comprising one of the two sensors, the blade forming the non-electrically conductive bridge element. 
Corbett and Vayser are considered to be analogous to the claimed invention because they are in the same field of surgical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Corbett to incorporate the teachings of Vayser and have the surgical retractor include an elongate body having a distal tissue contacting end including a flared substantially planer blade. Doing so is beneficial because “The trapezoidal tip flares out providing increased surface area for retraction and dissection,” ([0038]).
Regarding claim 9, Corbett in view of Vayser teaches the method of claim 8, as discussed above. 
Corbett fails to teach wherein the blade has a distal edge that is one of flat and curved.

    PNG
    media_image2.png
    648
    714
    media_image2.png
    Greyscale

However, Vayser teaches “The retractor blade may comprise a substantially rectangular portion and a flared distal tip,” ([0010]). Vayser also shows in Figure 2B above portions of the distal edge that are flat and curved. This reads on wherein the blade has a distal edge that is one of flat and curved. 
 the blade has a distal edge that is one of flat and curved. Doing so would be conforming to the standard design of many retractors (Lisovich, Surgical Instruments: Top 100 Tools and Devices; Balfour retractor, Deaver retractor, Senn retractor, Army-navy retractor, Desmarres Retractor, Israel Retractor). 
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett as applied to claims 1 and 10 above and further in view of Fagin (US 20120123292 A1) and Vayser (US 20120116170 A1).
Regarding claim 25, Corbett in view of Fagin teaches the method of claim 24 as discussed above. 
Corbett teaches “The nerve root retractor 30 may comprise any number of suitable devices capable of maintaining contact with a nerve or nerve root. The nerve root retractor 30 may be dimensioned in any number of different fashions, including having a generally curved distal region (shown as a side view in FIG. 1 to illustrate the concave region where the nerve will be positioned while retracted), and of sufficient dimension (width and/or length) and rigidity to maintain the retracted nerve in a desired position during surgery. The nerve root retractor 30 may also be equipped with a handle 31 having one or more buttons for selectively applying the electrical stimulation to the stimulation electrode(s) at the end of the nerve root retractor 30,” ([0085]; Fig. 1, nerve root retractor 30). This reads on wherein the surgical retractor includes… each lateral edge comprising one of the two sensors, the blade forming the non-electrically conductive bridge element. 
wherein the surgical retractor includes an elongate body having a distal tissue contacting end including a flared substantially planer blade. 

    PNG
    media_image1.png
    646
    711
    media_image1.png
    Greyscale

However, Vayser teaches “The retractor blade may comprise a substantially rectangular portion and a flared distal tip,” ([0010]) and shows in Figure 2A above portions of the retractor that are defined by the two lateral edges, with a flared section at the distal end, and where the blade is substantially planar. This reads on wherein the surgical retractor includes an elongate body having a distal tissue contacting end including a flared substantially planer blade defined by two lateral edges, each lateral edge comprising one of the two sensors, the blade forming the non-electrically conductive bridge element. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified Corbett to incorporate the teachings of Vayser and have the surgical retractor include an elongate body having a distal tissue contacting end including a flared substantially planer blade. Doing so is beneficial because “The trapezoidal tip flares out providing increased surface area for retraction and dissection,” ([0038]).

Regarding claim 26, Corbett in view of Fagin and Vayser teaches the method of claim 25, as discussed above. 
Modified Corbett fails to teach wherein the blade has a distal edge that is one of flat and curved.

    PNG
    media_image2.png
    648
    714
    media_image2.png
    Greyscale

However, Vayser teaches “The retractor blade may comprise a substantially rectangular portion and a flared distal tip,” ([0010]). Vayser also shows in Figure 2B above portions of the distal edge that are flat and curved. This reads on wherein the blade has a distal edge that is one of flat and curved. 
 the blade has a distal edge that is one of flat and curved. Doing so would be conforming to the standard design of many retractors (Lisovich, Surgical Instruments: Top 100 Tools and Devices; Balfour retractor, Deaver retractor, Senn retractor, Army-navy retractor, Desmarres Retractor, Israel Retractor). 
Conclusion
Accordingly, claims 1-28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA N FRANK whose telephone number is (571)272-6948. The examiner can normally be reached Monday-Thursday, 7:30am-5:00pm (ET), alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/K.N.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791